              Case 9:19-cv-00505-GLS Document 34 Filed 08/04/20 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JOSEPH WOODS,

                                     Petitioner,
                    v.                                                          9:19-CV-505
                                                                                (GLS)
SUPERINTENDENT,

                                     Respondent.


APPEARANCES:                                                            OF COUNSEL:

JOSEPH WOODS
Petitioner pro se
15-A-2130
Washington Correctional Facility
Box 180
72 Lock 11 Lane
Comstock, NY 12821

HON. LETITIA JAMES                                                      MARGARET CIEPRISZ
Attorney for Respondent                                                 Assistant Attorney General
New York State Attorney General
28 Liberty Street
New York, NY 10005

GARY L. SHARPE
Senior United States District Judge

                                               DECISION and ORDER

I.        INTRODUCTION

          Petitioner Joseph Woods sought federal habeas corpus relief pursuant to 28 U.S.C.

§ 2254. Dkt. No. 1, Petition ("Pet.").1 On July 6, 2020, this Court denied and dismissed the

petition in its entirety. Dkt. No. 28, Decision and Order ("July Order"); Dkt. No. 29, Judgment.



          1
              Citations to the parties' filings refer to the pagination generated by CM/ECF, the Court's electronic filing
system.
       Case 9:19-cv-00505-GLS Document 34 Filed 08/04/20 Page 2 of 4




Petitioner then filed a request for an extension of time to file a Notice of Appeal, which was

denied. Dkt. No. 30, Letter Motion; Dkt. No. 31, T ext Order 0f July 15, 2020. Subsequently,

petitioner filed the instant motion for reconsideration. Dkt. No. 33.

II.    RECONSIDERATION

       "The standard for . . . [reconsideration] is strict, and reconsideration will generally be

denied unless the moving party can point to controlling decisions or data that the court

overlooked . . . that might reasonably be expected to alter the conclusion reached by the

court." Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). Reconsideration is

warranted only where controlling law has changed, new evidence is available, clear error

must be corrected, or manifest injustice prevented. See Long v. U.S. Dep't of Justice, 778 F.

Supp. 2d 222, 228-29 (N.D.N.Y. 2011) (citing Doe v. N.Y.C. Dep't of Soc. Servcs., 709 F.2d

782, 789 (2d Cir. 1983)); Jackson v. Jimino, 506 F. Supp. 2d 105, 108-09 (N.D.N.Y. 2007).

       Petitioner submitted a "reargument" of a portion of his habeas petition, arguing that he

was entitled to reconsideration "because (1) the petitioner did not breach the plea ag reement

the lower Court did; (2) the sentence enhancement was not even based on what the

petitioner was arrested for March 9, 2015; and (3) lawfully, the plea must be vacated and the

case must be dismissed in it's entirety." Dkt. No. 33 at 4. Petitioner reiterates many

substantive arguments and cites to three state cases — People v. Parker, 271 A.D.2d 63

(4th Dep't 2000); People v. Outley, 80 N.Y.2d 702 (1993), and People v. McGirt, 198 A.D.2d

101 (1st Dep't1993) — to support his assessment that his plea should have been withdrawn

because he did not breach his plea agreement. Id. at 2-4.

       Petitioner has not provided any reason which justifies reconsideration of the July



                                                 2
       Case 9:19-cv-00505-GLS Document 34 Filed 08/04/20 Page 3 of 4




Order. Petitioner's citation to the three cases mentioned above, all concerning the

appropriateness of sentencing enhancements following a plea deal, are an attempt to rehash

arguments that this Court has already considered and rejected. July Order at 23-26.

Petitioner has not demonstrated that any controlling decisions or material facts were

overlooked that might have influenced the Court's July Order. In sum, petitioner's motion is

nothing more than conclusory assertions which amount to little more than a disagreement

with the Court's former orders. Petitioner's disagreement with this Court's decisions is not a

basis for reconsideration. See Finkelstein v. Mardkha, 518 F. Supp. 2d 609, 611 (S.D.N.Y.

2007). As a result, reconsideration of the Court's decision is not warranted.

III.   RULE 60

       Additionally, a provision of the Federal Rules of Civil Procedure also allow for

reconsideration of final judgement. Rule 60(b) provides:

              Grounds for Relief from a Final Judgment, Order or Proceeding.
              On a motion and just terms, the court may relieve a party . . . from
              a final judgment, order, or proceeding for the following reasons:
                      (1) mistake, inadvertence, surprise, or excusable neglect;
                      (2) newly discovered evidence, that with reasonable
                      diligence, could not have been discovered in time to move for
                      a new trial under Rule 59(b);
                      (3) fraud, misrepresentation, or misconduct;
                      (4) the judgment is void;
                      (5) the judgment has been satisfied, released, or discharged;
                      or
                      (6) any other reason that justifies relief.

"The Supreme Court has recognized that Rule 60(b) applies in habeas corpus cases and

may be used to reopen a habeas proceeding." Flemming v. New York, No. 1:06-CV-15226,

2013 WL 4831197, at *12 (S.D.N.Y. Sept. 10, 2013) (citing Gonzalez v. Crosby, 545 U.S.

524, 534 (2005)). "Importantly, Rule 60(b) is not a vehicle for rearguing the merits of the


                                               3
        Case 9:19-cv-00505-GLS Document 34 Filed 08/04/20 Page 4 of 4



challenged decision . . . [r]ather . . . Rule 60(b) provides relief only in exceptional

circumstances." Van Gorder v. Allerd, No. 6:01-CV-6538, 2008 WL 822018, at *2 (W.D.N.Y.

Mar. 26, 2008).

       "A motion brought under Rule 60(b) must be made 'within a reasonable time' and

motions brought under Rule 60(b)(1), (2), or (3) must be made within one year after the entry

of judgment." Flemming, 2013 WL 4831197, at *12. "The Supreme Court has interpreted

subsection six as requiring a showing of 'extraordinary circumstances' to 'justify[] the

reopening of a final judgment.'" Reynolds v. Greene, No. 9:05-CV-1539, 2010 WL 604179, at

*2 (N.D.N.Y. Feb. 16, 2010) (quoting Gonzalez v. Crosby, 545 U.S. 524, 535 (2005)).

       Here, even under a liberal interpretation of this motion, petitioner has failed to allege

facts demonstrating that any of the grounds listed in the clauses of Rule 60(b) apply or that

extraordinary circumstances exist to warrant relief under the catch-all provision of Rule

60(b)(6). Instead, petitioner seeks to again challenge the merits of his claim. In sum,

petitioner has not advanced an argument in response to the July Order's reasoning or

otherwise provided information suitable to change the Court's prior decision.

IV.    CONCLUSION

       WHEREFORE, it is

       ORDERED that petitioner's motion for reconsideration (Dkt. No. 33) is DENIED; and it

is further

       ORDERED that the Clerk shall serve a copy of this Decision and Order on the parties

in accordance with the Local Rules of Practice.

August 3, 2020
Albany, New York



                                                 4
